Citation Nr: 1403225	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-22 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a burial allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty in January 1949.  The Veteran died in January 2006.  The appellant claims as his brother.
      
The appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Chicago, Illinois.

The Board has considered documentation included in the Virtual VA and VBMS systems in reaching the determination below.  Aside from an appellate brief contained in Virtual VA, no new records pertinent to this appeal were found therein.


FINDINGS OF FACT

1.  The Veteran died of nonservice-connected causes and was buried in a private cemetery in January 2006.

2.  The appellant's application for burial benefits was received by VA in August 2008, which was more than two years after the burial of the Veteran's remains.  The death certificate confirms that the Veteran died at a non-VA facility and was not buried in a national cemetery.


CONCLUSION OF LAW

The criteria for VA burial benefits have not been met. 38 U.S.C.A. §§ 2302, 2303, 2304 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1600, 3.1601 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

The Board acknowledges that proper VCAA notice was not provided to the appellant for the claim on appeal.  However, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  As will be discussed below, the appellant's claim for burial benefits must be denied because he did not file a claim in a timely matter. As such, his claim is being denied as a matter of law. Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive for the claim at issue.

Background Facts

In this case, the Veteran died in January 2006.  The Veteran died at a private residence.  His death was due to nonservice-connected causes, to include spinal stenosis and diabetes.  The Veteran was buried at Oakridge Cemetery in Hillside, Illinois, which is a private cemetery.  The appellant filed an Application for Burial Benefits (VA Form 21-530) in August 2008.

Governing Laws and Regulations for Burial and Plot Allowance

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a) (2013).

If a Veteran's death is not service-connected, payment may be made toward the Veteran's funeral and burial expenses, including transportation, subject to the following conditions: (1) at the time of death the Veteran was in receipt of pension or compensation (or but for the receipt of military retired pay would have been in receipt of such); or (2) the Veteran had an original or reopened claim pending for either pension or compensation at the time of death, and there was on the date of death sufficient evidence in the claims file to have supported an award; or (3) the Veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and there is no next of kin claiming the body and there are insufficient resources in the Veteran's estate to cover burial and funeral expenses.  38 C.F.R. § 3.1600(b) (2013).

Expenses are also payable if a Veteran dies from nonservice-connected causes while hospitalized by VA, which requires either hospitalization at a VA facility or at a non-VA facility pursuant to VA directive for acute medical care.  38 C.F.R. § 3.1600(c) (2013).  Hospitalization also includes residence at a domiciliary or nursing home under VA authority.  Expenses are also payable if the Veteran died while traveling pursuant to VA authorization and at VA expense for the purpose of examination, treatment, or care.  38 C.F.R. § 3.1605(a) (2013).

In addition to a burial allowance, VA will also pay for a plot or interment allowance, in certain cases, when a Veteran dies from nonservice-connected causes. 38 C.F.R. § 3.1600(f) (2013).  See also 38 U.S.C.A. § 2303(b).

Claims for a burial allowance may be executed by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses."  38 C.F.R. § 3.1601(a)(1).

Claims for burial and funeral expenses and plot or interment allowance must be filed within two years after the burial of the Veteran.  38 U.S.C.A. § 2304; see also 38 C.F.R. § 3.1601(a) (requiring that claims for reimbursement or direct payment of burial and funeral expenses under § 3.1600(b) and plot or interment allowance under § 3.1600(f) must be received by VA within two years after the permanent burial or cremation of the body).  This time limit does not apply to claims for service-connected burial allowance or for the cost of transporting a Veteran's body to the place of burial when the Veteran died while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a).  If a claimant's application is incomplete at the time it is originally submitted, VA shall notify the applicant of the evidence necessary to complete the application.  If such evidence is not received within one year from the date of such notification, no allowance may be paid.  Id.

Analysis 

In the instant case, neither the appellant nor his representative have claimed that the Veteran's cause of death was related to service.  The claim has been pursued and developed as a claim for nonservice-connected burial benefits.  Indeed, a search of the paper claims file, Virtual VA file, VBMS file, and VACOLS using both the Veteran's identifying information and the appellant's reveals no indication that service connection was in effect for the cause of the Veteran's death or for any condition.  Therefore, the provisions relating to service-connected burial allowance are inapplicable.  See 38 C.F.R. § 3.1600(a).

The appellant's August 2008 claim for nonservice-connected burial benefits was not timely filed.  Specifically, the Veteran died in January 2006 and was buried shortly thereafter.  The claims folder does not contain a timely claim for burial benefits received by VA within two years after the Veteran's burial.  The appellant did not file a claim for burial benefits until August 2008, which was approximately two and a half years after the Veteran's burial.  

Nor do any of the provisions exempting the two-year filing date apply in this case.  For example, as noted above, the Veteran did not die of a service-connected disability.  There is no evidence that he was in receipt of pension or compensation, or had any pending claim at the time of his death.  The Veteran did not die while hospitalized by VA or while traveling pursuant to VA authority.  The death certificate shows that the Veteran died at a private residence and was not buried in a national cemetery.  There is no indication in the record that the Veteran's body was held by a State, or political subdivision of a State, that no next of kin or other person claimed the body, and that there were insufficient available resources to cover burial and funeral expenses.  

The appellant contends in his VA Form 9 that he originally filed a timely application for burial benefits at an unspecified point in time, but that VA lost the paperwork.  However, a review of the claims file reveals no such application.  The record does not include any type of correspondence or application filed prior to the August 2008 burial application on appeal. The appellant's lack of specific information surrounding  the prior application, as well as failure to produce any copy of such an application, weighs against his assertion regarding the existence of a prior burial benefits claim. The Board emphasizes that credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Personal interest also may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board acknowledges the appellant's representative's January 2014 arguments that as the August 2008 application was incomplete, VA had a duty to notify the applicant of the evidence necessary to complete the application.  Here however, the application was untimely and the benefits sought were thus barred by application of law.  Moreover, the information lacking in the application necessary for adjudicating the claim are contained within the death certificate and the remainder of the claims file.

Finally, the Board acknowledges that a copy of the Veteran's Form DD 214 is not of record.  However, his dates of service are documented elsewhere in the file.  See VA Form 21-8947.  To the extent the Veteran's character of discharge could be an issue, any evidence in this regard would neither help nor hurt the claim as it must be denied on the basis of untimeliness.  See 38 U.S.C. § 2304

In summary, entitlement to burial benefits is strictly prefaced on specific statutory and regulatory conditions.  The Board finds that such conditions have not been met in this case.  The appellant failed to file a timely request for burial benefits, and thus, such benefits are not warranted.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In such a case, where the law is dispositive, the claim must be denied due to a lack of legal merit. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a burial allowance is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


